TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00512-CV



                                   Karen Haffelfinger, Appellant

                                                   v.

                                       Blake Adams, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-FM-06-000320, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On May 13, 2013, appellee Blake Adams filed an unopposed motion requesting a

forty-five-day extension of time to file his response brief while the parties attempt to reach a

settlement of the dispute. In light of the parties’ potential settlement, we will abate the appeal

until July 5, 2013. If the parties have finalized a settlement by that date, they are instructed to file

a motion to reinstate and dismiss the appeal in accordance with the settlement agreement. If the

parties have not finalized a settlement by that date, they are instructed to file a report informing this

Court as to the status of the appeal and, if necessary, requesting an extension of the abatement.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: May 21, 2013